Citation Nr: 1219405	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-26 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for left knee arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty October 1984 to November 2005.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a February 2006 rating decision of the VA Regional Office (RO) in Muskogee, Oklahoma that, among other thing, granted service connection for arthritis of the left knee.  A 10 percent disability evaluation was established effective from December 1, 2005.  The Veteran appeals for a higher initial rating in this regard.  He currently resides within the jurisdiction of the New Orleans, Louisiana RO.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the symptoms associated with service-connected left knee disability are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  It is maintained that the current rating is based on arthritis but does not take into consideration other symptoms associated with the left knee that include popping, instability, swelling, and the multiple surgeries that have had to be performed in this regard.  

The Veteran was most recently evaluated for compensation and pension purposes in April 2009.  The examiner noted that there was instability, edema, inflammation, tenderness, limitation of motion, etc., of the left knee joint.  Degenerative changes of the left knee with evidence of prior surgery was diagnosed.  It was noted that the claims folder was not available.  In the April 2012 Informal Hearing Presentation, the Veteran contends through his representative that his left knee condition has worsened.  It was requested that the case be remanded for an examination under 38 C.F.R. § 3.327 (2011) to assess the current level of disability.  The Board concurs that a current examination is warranted to ascertain if there has been progression of left knee symptomatology, to include whether separate ratings are warranted on any applicable basis.

Review of the record discloses that in correspondence dated in April 2007, the appellant wrote that he wanted his medical registration transferred to Overton Brooks VA Medical Center in Shreveport, Louisiana.  The record does not indicate whether he has received left knee treatment there but a request should be made to secure records.  The record does indicate that the appellant has received left knee treatment at Barksdale Air Force Base.  The most recent treatment record is dated in September 2007.  Therefore, more recent clinical data should be retrieved.  The claims folder also contains private records evidencing treatment for the left knee, including surgery, most recently in September 2007.  The Veteran should therefore be requested to submit authorization to request any subsequent clinical records of treatment for the left knee.  

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records pertaining to left knee treatment from Overton Brooks VA Medical Center in Shreveport, Louisiana and associate with the claims folder.

2.  Request outpatient records pertaining to left knee treatment after September 2007 from the medical facility at Barksdale Air Force Base and associate with the claims folder.

3.  Schedule the Veteran for a VA examination to determine the status of service-connected left knee disability.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  The examiner should provide range of motion for the left knee and specifically state whether there is any additional limitation of function due to or caused by fatigue, pain, weakness, lack of endurance or incoordination.    The examiner should rule in or rule out locking, instability or subluxation.  The degree of instability, if any, should be identified.

4.  After taking any further development deemed appropriate, re-adjudicate the claim.  If the benefit is not granted, provide a supplemental statement of the case to the appellant and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


